                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
___________________________________
                                    :
DUJUAN A. FAVORS,                   :
                                    :
          Plaintiff,                : Civ. No. 16-1940 (NLH) (JS)
                                    :
     v.                             :    OPINION
                                    :
STATE OF NEW JERSEY, et al.,        :
                                    :
          Defendants.               :
___________________________________:
APPEARANCES:

Dujuan A. Favors
498 N. 35th Street
Camden, NJ 01805

     Plaintiff Pro se

HILLMAN, District Judge

     Plaintiff Dujuan Favors moves for reconsideration of this

Court’s order that dismissed his complaint under 42 U.S.C. §

1983 on July 8, 2016.   ECF No. 7.   For the reasons that follow,

the motion for reconsideration will be denied.

I.   BACKGROUND

     Plaintiff filed a complaint on April 7, 2016 alleging that

a denial of due process, violations of unspecified

constitutional rights, and various tort claims such as

kidnapping and conspiracy.   ECF No. 1.   The Court screened the

complaint under 28 U.S.C. § 1915 and concluded that the events

which gave rise to Plaintiff’s claims occurred on approximately
February 13, 2011 and March 23, 2011.    ECF No. 2 at 7.

Therefore, this Court concluded that the claims were time-barred

as beyond the two-year statute of limitations in New Jersey, and

the complaint was dismissed.    ECF No 3.   The Court granted

Plaintiff a period of 45 days to file an application to reopen

the complaint accompanied by a submission addressing the issue

of equitable tolling.    Id.

      Plaintiff submitted a letter on June 7, 2016 stating that

he had been incapacitated due to post-traumatic stress disorder

(“PTSD”).   ECF No. 4.   The Court concluded that “this bald

assertion, without more, is insufficient to trigger equitable

tolling” and declined to reopen the case.     ECF No. 5 at 6.

      On February 10, 2021, Plaintiff submitted a motion for

reconsideration of the July 2016 order.     ECF No. 7.   He also

submitted exhibits for consideration with his motion.      ECF No.

8.

II.   STANDARD OF REVIEW

      “Motions for reconsideration exist to ‘correct manifest

errors of law or fact or to present newly discovered evidence.’”

Mid-Am. Salt, LLC v. Morris Cty. Coop. Pricing Council, 964 F.3d

218, 230 (3d Cir. 2020) (quoting Harsco Corp. v. Zlotnicki, 779

F.2d 906, 909 (3d Cir. 1985)).    A court may grant a motion for

reconsideration if the moving party shows one of the following:

(1) an intervening change in the controlling law; (2) the

                                  2
availability of new evidence that was not available when the

court issued its order; or (3) the need to correct a clear error

of law or fact or to prevent manifest injustice.    Johnson v.

Diamond State Port Corp., 50 F. App’x 554, 560 (3d Cir. 2002)

(quoting Max’s Seafood Café v. Quinteros, 176 F.3d 669, 677 (3d

Cir. 1999)).

III. ANALYSIS

     Local Rule 7.1 provides that motions to reconsider shall be

filed within fourteen (14) days from the date of the entry of

the order or judgment to be reconsidered unless otherwise

provided by statute.   See D.N.J. Loc. R. 7.1.   The Court will

deny the motion for reconsideration because it is untimely.      The

relevant order was entered on July 8, 2016.    ECF No. 6.

Petitioner had until July 22, 2016 to file a timely motion for

reconsideration.   D.N.J. Loc. R. 7.1.   The motion is untimely

even giving Plaintiff the benefit of Federal Rule of Civil

Procedure 59(e)’s 28-day period to file a motion to alter or

amend a judgment, as that would make Plaintiff's motion due

August 5, 2016.    Plaintiff’s motion for reconsideration is four

years too late.

     Plaintiff would not be entitled to relief even if the Court

were to interpret the motion as being filed under Rule 60(b)(2)

based on the July 7, 2020 findings by the Veterans Benefit

Administration, which were submitted with Plaintiff’s motion.

                                  3
ECF No. 7 at 3-5.    The VA concluded Plaintiff’s “[e]valuation of

posttraumatic stress disorder (PTSD), which is currently 50

percent disabling, is increased to 70 percent effective November

5, 2015.”   Id.   at 3.   The Court previously concluded that

Plaintiff’s claims accrued on February 13, 2011 and March 23,

2011.   Given New Jersey’s two-year statute of limitations, the

time to file a complaint on these claims would have expired by

March 23, 2013 at the latest.     Plaintiff has only submitted

evidence that he was incapacitated starting on November 5, 2015,

after the statute of limitations expired.     There is nothing to

support tolling the statute of limitations for the entire five-

year period between March 23, 2011 and April 7, 2016.     The

motion for reconsideration will be denied.

IV. CONCLUSION

     For the foregoing reasons, Plaintiff’s motion for

reconsideration will be denied.     An appropriate order will be

entered.



Dated: May 7, 2021                        s/ Noel L. Hillman
At Camden, New Jersey                  NOEL L. HILLMAN, U.S.D.J.




                                   4
